DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I:  Claims 1-3, 5-10 and 16 are drawn to compounds of formula R1-N=S(O)(XA)2, classified in various CPC classifications due to the broad scope of options for R1.  A single disclosed compound is required, especially in view of the broad scope of options for R1.
Group II:   Claims 23-26 are drawn to a method for preparing an iminosulfur oxydifluoride compound of claim 16, classified in various CPC classifications due to the broad scope of options for R1.  A single disclosed compound is required, especially in view of the broad scope of options for R1.
Group III:   Claims 42-47 are drawn to a method of preparing iminosulfur oxyfluoride polymer as claimed, classified in various CPC classifications.  A single disclosed a) compound, b) monomer, c) catalyst and d) product is required.
Group IV:  Claims 48-50 are drawn to a polymer of Formula (V), classified in various CPC classifications. A single disclosed a) monomeric chain, b) integer “x” of Formula (V) and c) all variables of Formula (VI) has to be defined, is required, if this group is selected.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of compounds of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 3,410,669.  US ‘669 discloses compounds of Group I of formula R1-N=S(O)(XA)2, wherein XA=F and R1=hydrocarbyl (methyl, neopentyl, 2-ethylhexyl, cyclobutyl, cyclohexyl, cyclopentyl and others) – see column 2, lines 56-72).

The chemical compounds of Groups I and IV are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Group I is a chemical compound where according to US ‘669 discloses uses of these compounds as fluorinating agents or as catalysts (see column 1, lines 16-20).  Group IV are “polymers” of Formula (V).  The two claimed inventions are not regarded as being .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN MABRY/
Primary Examiner
Art Unit 1625